Citation Nr: 1748718	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  17-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric condition.

2. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral frozen feet, also claimed as peripheral neuropathy and other conditions of the lower extremities.

3. Entitlement to service connection for a psychiatric condition.

4. Entitlement to service connection for bilateral frozen feet, also claimed as peripheral neuropathy and other conditions of the lower extremities.

5. Service connection for diabetes mellitus, type two.

6. Entitlement to service connection for degenerative disc disease of the lumbar spine.

7. Entitlement to service connection for degenerative disc disease of the cervical spine.

8. Entitlement to service connection for a bilateral ankle condition.

9. Entitlement to a total disability rating based upon individual unemployability (TDIU).

10. Entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot surgery.

11. Entitlement to a rating in excess of 50 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

The Veteran previously applied for service connection for a psychiatric condition, as well as bilateral frostbite; the Veteran has since submitted new and material evidence demonstrating a connections between his current injuries and his time in service.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes mellitus, a psychiatric condition, bilateral frozen feet, a left ankle condition, TDIU, a potential extraschedular rating for pes planus and compensation under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2007 rating decision, the RO denied entitlement to service connection for a psychiatric condition, and the Veteran did not appeal this decision.

2. Evidence received since the August 2007 rating decision relates to the basis for the prior denial for a psychiatric condition.

3. In an October 2002 rating decision, the RO denied entitlement to service connection for bilateral frozen feet, and the Veteran did not appeal this decision.

4. Evidence received since the October 2002 rating decision relates to the basis for the prior denial for a bilateral frozen foot condition.

5. Resolving all reasonable doubt in the Veteran's favor, the Veteran's degenerative disc disease of the lumbosacral spine is secondarily connected to the Veteran's service-connected pes planus.

6. Resolving all reasonable doubt in the Veteran's favor, the Veteran's degenerative disc disease of the cervical spine is secondarily connected to the Veteran's service-connected pes planus.

7. Resolving all reasonable doubt in the Veteran's favor, the Veteran's right ankle is secondarily connected to the Veteran's service-connected pes planus. 

8. The Veteran is in receipt of the maximum schedular rating for bilateral pes planus.


CONCLUSIONS OF LAW

1. The August 2007 rating decision that denied entitlement to service connection for a psychiatric condition is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

2. Evidence received since the August 2007 rating decision with regard to entitlement to service connection for a psychiatric condition is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for a psychiatric condition.

3. The October 2002 rating decision that denied entitlement to service connection for a bilateral frozen foot condition is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

4. Evidence received since the October 2002 rating decision with regard to entitlement to service connection for a bilateral frozen foot condition is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for a bilateral frozen foot condition.

5. The criteria to establish service connection for degenerative disc disease of the lumbosacral spine, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

6. The criteria to establish service connection for degenerative disc disease of the cervical spine, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

7. The criteria to establish service connection for a right ankle condition, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

8. The criteria for a rating in excess of 50 percent for bilateral pes planus have not been met. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.102, 4.71(a), Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for degenerative disc disease of the lumbosacral and cervical spines, as well as a bilateral ankle condition, secondary to the Veteran's service-connected pes planus condition. The Veteran also contends that he is entitled to a rating in excess of 50 percent for pes planus.

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Degenerative Disc Disease of the Lumbar & Cervical Spines

As noted above, the Veteran contends that he is entitled to service connection for degenerative disc disease of the lumbosacral and cervical spines, secondary to the Veteran's service-connected pes planus condition. The Veteran underwent an examination with his podiatrist, received by VA in April 2013, in which the examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral and cervical spines. The examiner indicated on the report that these disabilities were likely caused by or aggravated by the Veteran's service-connected pes planus. In April 2014, the Veteran's VA physician submitted a letter stating that the Veteran's pes planus caused calf cramping and toe curling, thereby affecting the Veteran's gait. In May 2014, the Chief of Podiatry Surgery at the Tampa VA Hospital submitted a letter stating that the Veteran's pes planus caused the Veteran to suffer from a severe limp necessitating the use of a cane. Lastly, in March 2015, the Veteran's private physician submitted a letter stating that the Veteran's pes planus caused the Veteran to suffer from a deteriorating gait and frequent falls.

Although there is negative nexus evidence of record, namely findings reflected in VA examination reports, the Board finds that the positive evidence is approximately equivalent. The record contains evidence of a link between the Veteran's lumbosacral and cervical conditions and his service-connected pes planus. Moreover, the physicians most involved in the Veteran's intimate and day-to-day care submitted detailed statements describing the alterations in the Veteran's gait. These statements tend to support the April 2013 nexus statements that the Veteran's foot condition, and consequently altered gait, negatively impacts his spine. As the evidence in support of the claim is at least in relative equipoise, the benefit of the doubt doctrine is for application. Accordingly, the Veteran fulfills the criteria necessary for service connection on a secondary basis, and service connection for degenerative disc disease of the lumbosacral and cervical spines is granted.


Right Ankle Condition

As noted above, the Veteran contends that he is entitled to service connection for a bilateral ankle condition, secondary to the Veteran's service-connected pes planus condition.

The Veteran underwent an examination with a VA Compensation and Pension (C&P) examiner in April 2013 in which the examiner reviewed the Veteran's diagnostic imaging records and determined the Veteran suffered from post-operative degenerative changes in his right ankle as a result of an operation the Veteran underwent to repair his service-connected pes planus condition. Moreover, an undated letter from the Veteran's podiatrist states that the Veteran's ankle condition is related to his service-connected pes planus. Although there is negative nexus evidence of record, namely findings reflected in VA examination reports, the Board finds that the positive evidence is approximately equivalent.

Accordingly, the Veteran fulfills the criteria necessary for service connection on a secondary basis, and service connection for degenerative changes in the right ankle is granted. The issue of whether or not the Veteran is entitled to service connection for his left ankle condition is remanded and discussed in the section below.

Increased Schedular Rating for Pes Planus

The Veteran contends that he is entitled to a rating in excess of 50 percent for bilateral pes planus with localized degenerative arthritis. He filed the claim for an increased rating in December 2009. In a July 2006 decision, the Board granted an increased 50 percent rating for this disability, effective July 23, 2005. The Veteran has subsequently been awarded temporary 100-percent ratings pursuant to 38 C.F.R. § 4.30 from August 18, 2011 to December 1, 2011 and from April 5, 2012 to November 1, 2012. Thus, during the entire appeal period, the Veteran has been in receipt of the maximum schedular rating under the applicable Diagnostic Code, and a higher schedular rating is not possible. See 38 C.F.R. § 4.71(a), Diagnostic Code 5010-5276. (The Board is remanding the issue of entitlement to an extraschedular rating for the Veteran's bilateral foot symptoms.)


ORDER

The application to reopen the claim of entitlement to service connection for a psychiatric condition is granted.

The application to reopen the claim of entitlement to service connection for a foot condition is granted.

Service connection for degenerative disc disease of the lumbosacral spine is granted.

Service connection for degenerative disc disease of the cervical spine is granted.

Service connection for a right ankle condition is granted.

Entitlement to a schedular rating in excess of 50 percent for bilateral pes planus with localized degenerative arthritis is denied.


REMAND

Concerning the Veteran's claim for entitlement to service connection for a psychiatric condition, the Veteran underwent an examination with a private examiner in March 2017. Unfortunately, that examination is not associated with the Veteran's record. Thus, this claim must be remanded so that the examination report may be obtained.

The Veteran has been diagnosed with diabetes; however, VA has not provided him with an examination for this condition. Given the Veteran's deteriorating health, the Veteran's claims file should be sent to the appropriate VA medical specialist for review as to whether his diabetes is related to service.

Concerning the Veteran's claim for a bilateral frozen foot condition, also claimed as peripheral neuropathy of the lower extremities, the Veteran's treatment records demonstrate that this condition is linked to his diabetes mellitus. Accordingly, this claim is inextricably intertwined with the claim for diabetes mellitus, and must be remanded as well. Upon remand, the examiner who undertakes the Veteran's diabetes examination should opine as to whether the Veteran's bilateral frozen foot condition, also claimed as peripheral neuropathy, is caused or aggravated by his diabetes mellitus.

Concerning the Veteran's left ankle condition, the Veteran underwent an examination in April 2013 in which the examiner determined the Veteran did not suffer from a left ankle condition. However, in the examination report, the examiner stated that the Veteran suffered from post-operative degenerative changes in his right ankle from an operation the Veteran underwent to repair his service-connected pes planus condition. Moreover, following the examination, the Veteran's physicians submitted letters documenting the Veteran's drastically altered gait and frequent falls. Given the lengthy period of time since the last VA examination, an addendum opinion is necessary to ask the examiner to explain whether or not degenerative changes in the right ankle, as well as frequent falls and altered gait caused by the Veteran's service-connected conditions, could result in a left ankle condition.

As noted above, the Veteran is in receipt of the maximum available schedular rating for his bilateral pes planus condition. However, the evidence of record indicates that he may be entitled to an extraschedular rating for this condition. For example, May 2014 and March 2015 letters from the Veteran's VA physicians noted that the Veteran's right foot continued to cause him severe pain and would likely require an additional operation or possible amputation. On remand, the RO should consider whether an extraschedular rating is warranted.

The Veteran does not currently satisfy the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, on remand, the RO should consider whether a TDIU is warranted based on the awards given in this decision.

Lastly, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 requires an addendum opinion, as the examiner who conducted the previous examination in September 2016 did not have access to any of the Veteran's records. On remand, the examiner is asked to opine as to whether the Veteran suffered additional disability as a result of fault on the part of VA during surgical procedures concerning the Veteran's ankle.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran's lawyer and ask him to re-submit the report from the Veteran's March 2017 psychiatric examination with Heather Henderson-Galligan, Ph.D.

2. Send the Veteran's file to an appropriate examiner to determine if the Veteran's diabetes mellitus type two is more or less likely (50 percent probability or greater) connected to his time in service or any of his other service-connected conditions.

This examiner should also determine if the Veteran's lower extremity peripheral neuropathy is caused by or aggravated by the Veteran's diabetes mellitus, type two.

3. Send the Veteran's file to an appropriate examiner to determine if the Veteran suffers from a left ankle condition, and if so, whether that ankle condition is caused by or aggravated by either or all of the Veteran's (a) right ankle condition, (b) lumbosacral or (c) cervical spine condition, or (d) pes planus. In making this determination, the examiner is asked to specifically discuss the letters from Veteran's physicians discussing the Veteran's drastically altered gait, penchant for falling, and inability to ambulate.

4. Send the Veteran's file to an examiner to determine the current severity of the Veteran's pes planus condition. In making this determination, the examiner is asked to review the Veteran's entire folder and specifically discuss the two letters from the Veteran's physicians stating that the Veteran would be better served with an amputation of his right foot.  Then, the RO is asked to determine whether referral for an extraschedular rating is warranted.

5. After adjudicating all of the above claims, the RO is asked to review the Veteran's file and determine if he is eligible for TDIU on a schedular basis.

6. Send the Veteran's file to an appropriate examiner to determine if the Veteran suffered additional disability as a result of fault on the part of VA during surgical procedures concerning the Veteran's ankle. The examiner is asked to review the Veteran's entire folder and comment on the Veteran's physicians' beliefs that the Veteran would be better served on amputation on his right ankle.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


